[Cite as In re Dn.R., 2020-Ohio-6794.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SHELBY COUNTY




IN RE:
                                                             CASE NO. 17-20-06
       Dn.R.,

ADJUDGED DEPENDENT CHILD.

[JOSHUA R. - APPELLANT]                                      OPINION
[FELICITY B. - APPELLANT]




                  Appeal from Shelby County Common Pleas Court
                                  Juvenile Division
                           Trial Court No. 2019 DEP 0002

                                         Judgment Affirmed

                          Date of Decision: December 21, 2020




APPEARANCES:

        Jeremy M. Tomb for Appellant, Joshua R.

        Royce A. Link for Appellant, Felicity B.

        Madison S. Brinkman for Appellee, SCDJFS-CSD
Case No. 17-20-06


SHAW, P.J.,

       {¶1} Mother-appellant, Felicity B. (“Mother”), and father-appellant, Joshua

R. (“Father”), appeal the March 17, 2020 judgment of the Shelby County Court of

Common Pleas, Juvenile Division, granting the motion for permanent custody of

their child, Dn.R., filed by Appellee, the Shelby County Department of Job and

Family Services—Children Services Division (the “Agency”), and terminating their

parental rights. On appeal, Mother and Father argue that the record does not support

the trial court’s grant of permanent custody of Dn.R. to the Agency.

       {¶2} On March 7, 2019, Dn.R. was born to Mother and Father. On the same

day, the Agency filed a motion for emergency custody and a complaint alleging

Dn.R. to be a dependent child under R.C. 2151.04(C) and (D). In support of its

complaint and motion, the Agency attached an affidavit from a caseworker familiar

with Mother and Father who averred that the Agency had been granted permanent

custody of Mother and Father’s two older children, and that the Agency had been

involved with Mother and Father since December of 2014. The caseworker stated

that both Mother and Father regularly receive support from the Shelby County

Board of Developmental Disabilities (“SCBDD”), through which the parents

qualify for individual services. The caseworker further averred that the parents have

demonstrated an inability to provide for the basic needs of Dn.R.’s two older




                                         -2-
Case No. 17-20-06


siblings, which resulted in their dependency adjudications and the termination of

Mother’s and Father’s parental rights with respect to those children.

       {¶3} The trial court granted the Agency’s motion for emergency custody

specifically finding that Dn.R. “is in danger of illness and/or injury based upon the

parents’ history of neglect and dependency with respect to prior children and that

there is a risk of immediate danger from his surroundings, and parents’ ability to

provide appropriate care for the child. The court finds that immediate removal is in

the child’s best interest.” (Doc. No. 6). The trial court also appointed a Guardian

ad Litem (“GAL”) to the case.

       {¶4} The trial court subsequently held a shelter care hearing and ordered that

Dn.R. be placed in the temporary custody of the Agency.

       {¶5} The Agency filed a case plan on April 2, 2019, which provided for

several services to assist the parents in learning the basic parenting skills necessary

to care for Dn.R.

       {¶6} On May 14, 2019, the trial court conducted an adjudicatory hearing

where Mother and Father stipulated to a dependency finding regarding Dn.R. The

trial court subsequently found Dn.R. to be a dependent child pursuant R.C. 2151.04

(C) and (D).




                                         -3-
Case No. 17-20-06


       {¶7} On June 4, 2019, the trial court issued dispositional orders finding it in

Dn.R.’s best interest to remain in the temporary custody of the Agency. Dn.R. was

placed in foster care with Mother and Father having supervised visitations.

       {¶8} On August 30, 2019, the Agency filed a motion for permanent custody

of Dn.R., alleging that Mother’s and Father’s intellectual disabilities were so severe

that they were unable to develop the basic parenting skills necessary to provide an

adequate permanent home for Dn.R. The Agency further asserted that Mother and

Father had failed to sufficiently progress in order for reunification with Dn.R. to be

achieved in the foreseeable future. Consequently, the Agency maintained that Dn.R.

cannot be placed with either parent within a reasonable amount of time and should

not be placed with the parents.

       {¶9} On January 7, 2020, the GAL filed her report, recommending that the

trial court grant the Agency’s motion for permanent custody of Dn.R.

       {¶10} On January 14, 2020, the trial court commenced a four-day evidentiary

hearing on the Agency’s motion for permanent custody. The trial court heard

testimony from numerous witnesses in support of the Agency’s permanent custody

motion, as well as testimony in opposition to the Agency’s motion from Father,

Mother, and one of the service providers working with the parents.




                                         -4-
Case No. 17-20-06


       {¶11} On March 17, 2020, the trial court issued a judgment entry granting

the Agency’s motion for permanent custody of Dn.R. and terminating Mother’s and

Father’s parental rights.

       {¶12} Mother and Father each filed an appeal from the trial court’s judgment

entry granting permanent custody of Dn.R. to the Agency, asserting the following

assignments of error for our review.

                MOTHER’S ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED IN DETERMINING THAT
       MOTHER HAS NOT PRESENTED SUFFICIENT EVIDENCE
       TO SHOW THE [SIC] NOTWITHSTANDING THE PRIOR
       TERMINATION SHE WAS ABLE TO PROVIDE A SECURE
       PERMANENT PLACEMENT AND ADEQUATE CARE.

                MOTHER’S ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED IN ITS APPLICATION AND
       FACTUAL FINDINGS UNDER R.C. 2151.414(E)(1),(2) AND
       (11).

                MOTHER’S ASSIGNMENT OF ERROR NO. 3

       THE TRIAL COURT ERRED IN FINDING THAT THE
       GRANT OF PERMANENT CUSTODY WAS IN THE BEST
       INTEREST OF THE MINOR CHILD.

                FATHER’S ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED IN DETERMINING THAT THE
       CHILD CANNOT BE PLACED WITH EITHER OF THE
       CHILD’S PARENTS WITHIN REASONABLE TIME OR
       SHOULD NOT BE PLACED WITH THE CHILD’S PARENTS
       PURSUANT TO R.C. 2151.414(B)(1)(A), AND THAT AS PART
       OF THAT DETERMINATION, ERRED IN DETERMINING

                                        -5-
Case No. 17-20-06


       THAT R.C. 2151.414(E)(1),(2) AND (11) WERE ESTABLISHED
       IN THIS CASE.

                 FATHER’S ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED IN FINDING THAT THE
       GRANTING OF PERMANENT CUSTODY TO CHILDREN’S
       SERVICES WAS IN THE BEST INTEREST OF THE CHILD.

       {¶13} For ease of discussion, we elect to address the assignments of error

together due to their interrelated nature.

       {¶14} On appeal, Mother and Father challenge the trial court’s decision to

grant the Agency’s motion for permanent custody of Dn.R. Specifically, Mother

and Father contend that the trial court’s findings in the judgment entry are against

the manifest weight of the evidence.

                                  Relevant Authority

       {¶15} Revised Code Section 2151.414 contains procedures that protect the

interests of parents and children in a permanent custody proceeding. See In re B.C.,

141 Ohio St.3d 55, 2014-Ohio-4558, ¶ 26. This section of the Revised Code requires

that before a juvenile court may terminate parental rights and award permanent

custody of a child to the moving agency, it must find clear and convincing evidence

of two prongs of the permanent custody test, as required under R.C. 2151.414(B).

See In re C.W., 104 Ohio St.3d 163, 2004-Ohio-6411, ¶ 9 (2004). Specifically, the

trial court must find that one of the circumstances in R.C. 2151.414(B)(1)(a)-(e)

applies, and the trial court must find that permanent custody is in the best interest of

                                             -6-
Case No. 17-20-06


the child. In re Y.W., 3d Dist. Allen No. 1-16-60, 2017-Ohio-4218, ¶ 10, citing In

re S.G., 9th Dist. Wayne No. 15AP0005, 2015-Ohio-2306, ¶ 10 and In re Brown,

98 Ohio App.3d 337, 343 (3d Dist.1994).

                                  Standard of Review

       {¶16} When an appellate court reviews whether a trial court’s permanent

custody decision is against the manifest weight of the evidence, the court “weighs

the evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the [finder of fact] clearly

lost its way and created such a manifest miscarriage of justice that the [judgment]

must be reversed and a new trial ordered.” Eastley v. Volkman, 132 Ohio St.3d 328,

2012–Ohio–2179, ¶ 20, quoting Tewarson v. Simon, 141 Ohio App.3d 103, 115 (9th

Dist.2001).

       {¶17} In a permanent custody case, the ultimate question for a reviewing

court is “whether the juvenile court’s findings * * * were supported by clear and

convincing evidence.” In re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825, ¶ 42.

“Clear and convincing evidence” is: “[T]he measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the allegations

sought to be established. It is intermediate, being more than a mere preponderance,

but not to the extent of such certainty as required beyond a reasonable doubt as in




                                           -7-
Case No. 17-20-06


criminal cases. It does not mean clear and unequivocal.” In re Estate of Haynes, 25

Ohio St.3d 101, 104, (1986).

       {¶18} In determining whether a trial court based its decision upon clear and

convincing evidence, “a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite

degree of proof.” State v. Schiebel, 55 Ohio St.3d 71, 74 (1990). Accord In re

Holcomb, 18 Ohio St.3d 361, 368 (1985), citing Cross v. Ledford, 161 Ohio St. 469

(1954) (Once the clear and convincing standard has been met to the satisfaction of

the [trial] court, the reviewing court must examine the record and determine if the

trier of fact had sufficient evidence before it to satisfy this burden of proof.). “Thus,

if the children services agency presented competent and credible evidence upon

which the trier of fact reasonably could have formed a firm belief that permanent

custody is warranted, then the court’s decision is not against the manifest weight of

the evidence.” In re R.M., M.M., D.M., B.M., 4th Dist. Athens Nos. 12CA43,

12CA44, 2013-Ohio-3588, ¶ 55 (4th Dist.).

       {¶19} “Reviewing courts should accord deference to the trial court’s decision

because the trial court has had the opportunity to observe the witnesses’ demeanor,

gestures, and voice inflections that cannot be conveyed to us through the written

record.” In re S.D., 5th Dist. No.2016CA00124, 2016-Ohio-7057, ¶ 20, citing

Miller v. Miller, 37 Ohio St.3d 71 (1988). A reviewing court should find a trial


                                          -8-
Case No. 17-20-06


court’s permanent custody decision against the manifest weight of the evidence only

in the “ ‘exceptional case in which the evidence weighs heavily against the

[decision].’ ” Thompkins at 387, quoting Martin at 175.

                   Evidence Adduced at the Permanent Custody Hearing

         {¶20} Prior to the presentation of evidence, the parties stipulated on the

record that Mother and Father have intellectual disabilities that qualify them for

services with the SCBDD. Specifically, the record establishes that Mother has a full

scale IQ of 75 and suffers from fetal alcohol syndrome, and Father has a full scale

IQ of 65. The parties further stipulated that Mother and Father had two older

children who were both found to be dependent by the trial court and that Mother’s

and Father’s parental rights were involuntarily terminated with respect to those

children.1

         {¶21} At the permanent custody hearing, the Agency presented the testimony

of eleven witnesses all of whom were involved in this case to differing degrees.2

Wesley Branscum, the ongoing caseworker, testified that the Agency became

involved with Dn.R. immediately after his birth based upon the circumstances of


1
  The parents’ first child together, D.R., was born in December of 2014. Permanent custody of D.R. was
granted to the Agency on November 6, 2017. See In re D.R., 3d Dist. Shelby No. 17-17-18, 2018-Ohio-3434
(affirming the trial court’s grant of permanent custody). The parents’ second child together, Da.R., was born
in July of 2016. Permanent custody of Da.R. was granted to the Agency on August 21, 2018. See In re
Da.R., 3d Dist. Shelby No. 17-18-13, 2019-Ohio-2270 (affirming the trial court’s grant of permanent
custody). In addition to Dn.R., the child who is the subject of this case, the record further indicates that
Mother was pregnant with the parents’ fourth child (due in March of 2020) at the time of the permanent
custody hearing in this case.
2
  Due to duplicative nature of much of this testimony, we find it sufficient to highlight only the testimony of
those witnesses that had the greatest relevancy to the issues presented on appeal.

                                                     -9-
Case No. 17-20-06


the Agency’s prior history with Mother and Father. Branscum recalled that Dn.R.

was placed in foster care after being discharged from the hospital because no

appropriate family placements were available.        Branscum explained that the

Agency’s primary concern was whether the parents could adequately care for

Dn.R.’s basic needs and provide him a safe and secure home, both of which the

parents failed to achieve in the prior cases involving Dn.R.’s older siblings. The

Agency devised a case plan to address these issues which involved individualized

one-on-one parenting coaching, parenting classes, mental health counseling, and

monthly primary care meetings where various individuals involved in the case met

to assess the parents’ progress with the case plan and the ultimate goal of

reunification.

       {¶22} The testimony from several witnesses at the permanent custody

hearing revealed that despite the individualized attention, Mother and Father failed

to grasp and/or retain crucial information to demonstrate that they could develop the

necessary parenting skills to safely parent Dn.R. in their home within a reasonable

amount of time. One such witness was Amy Swaney, a home coach who worked

one-on-one with Mother and Father to provide them with basic parenting tools and

resources to help them be reunited with Dn.R.

       {¶23} Swaney recalled that she first became involved in the case on March

10, 2019, three days after Mother gave birth to Dn.R. Swaney spent a significant


                                        -10-
Case No. 17-20-06


amount of time with Mother, Father, and Dn.R. during the pendency of this case,

attending Mother and Father’s approximately 115 supervised visitations with Dn.R.

and observing the parents interact with Dn.R. She testified that from the outset

Mother and Father had trouble comprehending the appropriate ways to feed, diaper,

and hold the newborn.

       {¶24} At   three-months-old     Dn.R.   was    diagnosed     with   torticollis,

tracheomalacia, laryngomalacia, and other low muscle tone issues causing him to

have developmental delays. Through the Agency, Dn.R. was provided physical

therapy and other interventions to assist with his development. Swaney recalled

that a few of these therapists attended the supervised visitations to show Mother and

Father how to perform the therapeutic exercises on Dn.R. Swaney observed the

parents struggle with understanding the strategies implemented by the therapists.

Swaney’s testimony regarding the parents lack of understanding of the therapy was

bolstered by the testimony of two therapists who recalled similar observations of

the parents. Swaney remarked that in subsequent supervised visitations with Dn.R.,

the parents often forgot to perform the exercises, which according to the therapists

needed to be done consistently in order for Dn.R. to reap the benefit from them.

Swaney recalled that when the parents did perform the exercises they would get

flustered and give up doing the exercises if Dn.R. began to fuss.




                                        -11-
Case No. 17-20-06


       {¶25} As time passed and Dn.R. grew, many of his developmental delays

began to resolve. Swaney acknowledged that some of the parents’ initial issues with

diapering and bottle feeding improved over time, but only with her constant

prompting, redirection, and support. Nevertheless, Swaney still expressed concern

with Mother’s and Father’s ability to recognize when Dn.R. is hungry and to prevent

him from choking as he moved to eating solid foods. She recalled a specific

visitation in January 2020, at the time of the permanent custody proceedings, during

which the parents failed to observe Dn.R. choking on his food. She explained that

Dn.R. had a cold and was having difficulty eating while congested. Swaney

intervened and directed the parents to stop feeding Dn.R. and take the food out of

his mouth because he could not breathe and swallow the food at the same time.

       {¶26} Swaney was also concerned with the inability of Mother and Father to

anticipate Dn.R.’s safety concerns as he matured and developed. Swaney observed

that Mother and Father struggled to absorb changing information regarding to how

to meet a growing infant’s basic needs. Swaney attempted to prepare Mother and

Father for the prospect of Dn.R. returning to their home by going through several

scenarios at home, such as administering Tylenol, taking his temperature, knowing

when to call the doctor or what to do in a medical emergency. Swaney testified that

over the course of several months, she gave Mother and Father handouts, showed

them videos, and ran through scenarios with them one-on-one. All of these efforts


                                       -12-
Case No. 17-20-06


garnered little improvement with Mother’s and Father’s comprehension and/or

ability to retain the information. Swaney testified that although Mother and Father

put forth their best efforts to learn the basic parenting skills necessary to parent

Dn.R. in their home, she believed that Mother and Father would not be able to

demonstrate the requisite ability to safely care for Dn.R. in a reasonable amount of

time. Notably, Swaney’s sentiments in this respect were echoed by the testimony

of several other service providers involved in this case.

       {¶27} The Agency also presented the testimony of Hiliary Brandewie,

Dn.R.’s foster parent. Brandewie recalled that Dn.R. was placed in her home upon

being discharged from the hospital after his birth. She testified that the parents

accompanied her to most of Dn.R. medical appointments and she observed Mother’s

struggle to comprehend and retain the doctor’s information and advice. When Dn.R.

was three-months-old, Brandewie began to notice some developmental delays.

Specifically, she noticed that Dn.R. did not smile, he did not coo, and he generally

“wasn’t just acting like a normal, little baby should.” (Trans. at 663).

       {¶28} Brandewie sought assistance from Help Me Grow, who arranged for

physical therapy. Brandewie testified that doing the therapeutic exercises with

Dn.R. multiple times a day helped him make significant progress in reaching his

developmental milestones. She explained that the exercises although simple were

required to be performed consistently on a daily basis. Brandewie recalled a few


                                        -13-
Case No. 17-20-06


visitations where she, Mother, and Father met with the therapists from Help Me

Grow to learn the exercises. Brandewie observed Mother and Father struggle to

understand the therapists’ directions. She expressed concern with Mother’s and

Father’s ability to follow through with repeating the exercises as prescribed by the

therapists. Notably, both of the therapists who testified at the permanent custody

hearing reiterated that without consistent daily implementation of the therapeutic

exercises, Dn.R.’s developmental delays would be further exacerbated.

       {¶29} Brandewie also expressed concern with Mother and Father knowing

when to seek medical attention and/or properly follow through with medical advice.

She recalled a specific example when Dn.R. had some respiratory issues as a result

of being ill. She explained that the doctor had initially diagnosed Dn.R. with RSV,

a respiratory virus, and prescribed breathing treatments with specific instructions to

return in three days if Dn.R.’s condition had not improved. Brandewie sent the

equipment and medicine for the breathing treatments to the visitation with the

parents so that they could learn how to administer them. Swaney, who observed the

parents try to administer the breathing treatments, testified that Mother and Father

had difficulty effectively giving Dn.R. the breathing treatment despite being shown

how to use the machine. Swaney further recalled that instead of recognizing that

they were using the machine incorrectly, Mother and Father insisted that they knew




                                        -14-
Case No. 17-20-06


how to give the breathing treatments because one of their other children had used a

breathing machine in the past.

      {¶30} This notwithstanding, Brandewie explained that she took Dn.R. back

to the doctor because his condition did not improve. The doctor changed Dn.R.’s

diagnosis to bronchiolitis and informed her that the breathing treatments were no

longer needed. However, Brandewie recalled that Mother and Father struggled to

understand why the breathing treatments were not being done and wanted to keep

administering them despite the doctor’s orders.

      {¶31} For their part, the parents appeared to acknowledge that they needed

assistance to be able to parent Dn.R. in their home. In support of their case in

opposition to the Agency’s motion for permanent custody, the parents sought to

establish that Mother qualified for 24-hour assistance through the SCBDD to help

her parent Dn.R. in their home.

      {¶32} Specifically, the trial court heard testimony from Mother’s and

Father’s Service and Support Administrators (“SSAs”), who were assigned to work

with them through the SCBDD. These witnesses testified to the support structure

currently in place to assist Mother and Father in meeting their own basic needs in

the home where they reside together. In particular, the SCBDD coordinated with a

third party called REM, that acts as a payee for Mother and Father to ensure their

bills are paid on time and to help them manage their finances. REM also sends a


                                       -15-
Case No. 17-20-06


staff person to assist Mother and Father by taking them grocery shopping, helping

them with housework, and driving them to various appointments.

       {¶33} Julie Maurer, Mother’s SSA, testified that currently Mother receives

ten hours a week of assistance from REM. Maurer explained that in anticipation of

Dn.R. potentially living in the home, she was able to secure additional funding to

have a staff person in the home 24 hours a day, seven days a week.        However,

Maurer acknowledged that the nature of this assistance is only focused on Mother

and her abilities, and not on ascertaining what is in the best interest of Dn.R. She

clarified that REM would only intervene in Dn.R.’s care if a “life and death

situation” occurred, otherwise their staff would report any issue to the SCBDD

before intervening.   (Trans. at 218).    Maurer further explained that Mother’s

participation in this program is voluntary and that Mother can refuse or opt out of

the program at any time.

       {¶34} Moreover, Maurer stated that Mother’s eligibility for the funding for

the 24-hour care must be reevaluated on a yearly basis and that the goal would be

to reduce the amount of services provided if it were determined that Mother could

safely parent without continuous assistance due to the high cost of the care. Maurer

further clarified that although the SCBDD currently uses 24-hour care with some of

their clients, none of those clients have children in the home. She stated that she




                                         -16-
Case No. 17-20-06


was not aware of any situation where this level of care had been implemented to

assist a client in raising a child to the age of majority.

       {¶35} Turning now to the assignments of error raised on appeal.

                  Mother’s First and Second Assignments of Error
                        Father’s First Assignment of Error

       {¶36} In these assignments of error, Mother and Father contend the trial

court erred when it determined that the Agency had proved by clear and convincing

evidence that Dn.R. cannot be placed with either parent within a reasonable time

and should not be placed with the parents under R.C. 2151.414(E)(1) and (2).

Mother and Father further argue that the trial court erred when it found they had

failed establish by clear and convincing evidence, that notwithstanding the prior

terminations of their parental rights with respect to Dn.R.’s two older siblings, they

can provide a legally secure permanent placement and adequate care for the health,

welfare, and safety of Dn.R. See R.C. 2151.414(E)(11)

1.     Permanent Custody Test: First Prong—R.C. 2151.414(B)(1)

       {¶37} The first prong of the test requires a finding by clear and convincing

evidence that there exists one of the statutorily-prescribed situations of R.C.

2151.414(B)(1):

       (a) The child * * * cannot be placed with either of the child’s
       parents within a reasonable time or should not be placed with the
       child’s parents.

       (b) The child is abandoned.

                                          -17-
Case No. 17-20-06



       (c) The child is orphaned, and there are no relatives of the child
       who are able to take permanent custody.

       (d) The child has been in the temporary custody of one or more
       public children services agencies or private child placing agencies
       for twelve or more months of a consecutive twenty-two-month
       period, * * *.

       (e) The child or another child in the custody of the parent or
       parents from whose custody the child has been removed has been
       adjudicated an abused, neglected, or dependent child on three
       separate occasions by any court in this state or another state.

R.C. 2151.414(B)(1).

       {¶38} In the instant case, the trial court found R.C. 2151.414(B)(1)(a) to be

applicable. Prior to making a finding that a child cannot be placed with either of the

child’s parents within a reasonable time or should not be placed with the child’s

parents, the statute directs the trial court to consider all the relevant factors listed in

R.C. 2151.414(E).

       {¶39} Here, the trial court found that the following statutory factors

supported its finding that Dn.R. cannot be placed with either parent within a

reasonable time and should not be placed with the parents.

       (1) Following the placement of the child outside the child’s home
       and notwithstanding reasonable case planning and diligent efforts
       by the agency to assist the parents to remedy the problems that
       initially caused the child to be placed outside the home, the parent
       has failed continuously and repeatedly to substantially remedy
       the conditions causing the child to be placed outside the child’s
       home. In determining whether the parents have substantially
       remedied those conditions, the court shall consider parental

                                           -18-
Case No. 17-20-06


      utilization of medical, psychiatric, psychological, and other social
      and rehabilitative services and material resources that were made
      available to the parents for the purpose of changing parental
      conduct to allow them to resume and maintain parental duties.

      (2) Chronic mental illness, chronic emotional illness, intellectual
      disability, physical disability, or chemical dependency of the
      parent that is so severe that it makes the parent unable to provide
      an adequate permanent home for the child at the present time
      and, as anticipated, within one year after the court holds the
      hearing pursuant to division (A) of this section or for the purposes
      of division (A)(4) of section 2151.353 of the Revised Code;

      ***

      (11) The parent has had parental rights involuntarily terminated
      with respect to a sibling of the child pursuant to this section or
      section 2151.353 or 2151.415 of the Revised Code, or under an
      existing or former law of this state, any other state, or the United
      States that is substantially equivalent to those sections, and the
      parent has failed to provide clear and convincing evidence to
      prove that, notwithstanding the prior termination, the parent can
      provide a legally secure permanent placement and adequate care
      for the health, welfare, and safety of the child.

R.C. 2151.414.

      {¶40} Specifically, the trial court made the following findings in its judgment

entry granting the Agency’s motion for permanent custody.

      Since the start of visitation, minimal progress was made towards
      the main case plan goals by Felicity and Joshua. There continued
      to be issues regarding feeding, dressing, medication and other
      basic care issues of Dn.R. There are also valid concerns about
      Felicity and Joshua’s ability to properly meet the medical and
      emergency needs of Dn.R. Felicity and Joshua are dependent on
      government services to help them provide for their own basic
      needs, and have not evidenced the ability to provide for the needs
      of a young child. A fundamental problem throughout the case

                                       -19-
Case No. 17-20-06


      plan services was that both parents had to be reminded and re-
      educated on a wide variety of issues that needed to be addressed,
      and, as a result, real progress has not been made. Valid concerns
      were raised regarding the fact that each parent had to be re-
      directed to focus on the appropriate task that was needed. The
      lack of ability to focus was also evident to this Court in observing
      the court testimony of both parents.

      ***

      The concerns regarding the inabilities of each parent to meet the
      plan goals is also underscored by the fact each parent had already
      participated in these types of services in the two prior permanent
      custody cases. Although the parents imply that the case plan
      services were not implemented in the best method to address their
      disabilities that does not mean that they have met the burden of
      proof—by either proper completion of the services or by making
      their own arrangements to offer suitable proof of their parenting
      abilities to the Court. The Court also finds that the case plan was
      reasonable and that suitable consideration was given to the
      abilities of each parent when working towards the case plan goals.

      ***

      Overall, the State’s witnesses were credible, consistent and clear
      that: 1) neither parent would be likely to be able meet the goals of
      the case plan if given more time; or, at best, 2) they couldn’t say
      if a parent was capable of meeting the goals of the case plan if
      given more time. There was little or no evidence that more time
      spent working the case plan would achieve the needed goals.

      Home Coach Amy Swaney’s testimony was credible and
      particularly noteworthy. She had the most frequent and close
      contact with the parents as part of her working with them
      multiple times a week at visitations on the parenting issues that
      needed to be addressed. The State’s witness and the parties
      themselves acknowledged that she had worked very closely and
      significantly with the parents to achieve these goals. She was
      uniformly praised for her sincere and well-intentioned efforts to
      help each parent achieve the goal of reunification with the child.

                                     -20-
Case No. 17-20-06


       The Court finds that her efforts were appropriate and well-
       intentioned. Regardless of those efforts Amy Swaney was credible
       and clear in her testimony that the parents had still not evidenced
       the ability to provide adequate basic care for the health, safety
       and welfare of the child and that, based upon her observation that
       would not likely get better.

(Doc. No. 239 at 6-8).

       {¶41} On appeal, Mother and Father argue that the trial court erred in

granting the motion for permanent custody because the Agency failed to give them

the ample opportunity to parent Dn.R. In particular, Father contends that the parents

should be given six additional months to demonstrate their ability to learn basic

parenting skills. In making these arguments, Mother and Father overlook the fact

that they are not new parents. The record establishes that the parents were given the

opportunity to demonstrate their ability to provide a safe and permanent home for

two other children, one of which lived in their home for nearly eight months before

being removed. Nevertheless, the parents demonstrated the same struggles in those

cases as they have in this one.

       {¶42} This notwithstanding, the record establishes that the Agency provided

the parents with a significant amount of appropriate resources to assist them in

developing the requisite parenting skills to reunite with Dn.R. Unfortunately, the

evidence reveals that the parents were unable to make the necessary progress in

order for Dn.R. to safely return to their home within a reasonable timeframe.

Accordingly, we conclude that the record supports the trial court’s findings that

                                        -21-
Case No. 17-20-06


Dn.R. cannot be placed with either parent within a reasonable time and should not

be placed with the parents under R.C. 2151.414(E)(1) and (2).

       {¶43} The trial court also found R.C. 2151.414(E)(11) applicable in

determining that Dn.R. cannot be placed with either parent within a reasonable time

and should not be placed with the parents. Specifically, R.C. 2151.414(E)(11)

permits the trial court to make this determination when a party’s parental rights were

previously involuntarily terminated as to other children.               Under R.C.

2151.414(E)(11), “the burden is on the parent to provide clear and convincing

evidence to prove that he or she can provide a legally secure permanent placement

and adequate care for the health, welfare, and safety of the child.” In re: Y.W., 3d

Dist. Allen No. 1-16-60, 2017-Ohio-4218, ¶ 14, citing In re J.H., 8th Dist. Cuyahoga

No. 105055, 2017-Ohio-940, ¶ 22.

       {¶44} On appeal, Mother and Father contend that the trial court erred in

granting the motion for permanent custody because they demonstrated at the

permanent custody hearing that 24-hour in-home support could be put in place

through REM to assist them with parenting Dn.R. Therefore, Mother and Father

maintain the record demonstrates that they have met their burden in establishing that

they can provide a legally secure permanent placement and adequate care for the

health, welfare, and safety of Dn.R., notwithstanding the prior terminations of their

parental rights.


                                        -22-
Case No. 17-20-06


      {¶45} The trial court specifically addressed the evidence pertaining to REM

and the plan for the 24-hour in-home assistance in its judgment entry granting the

motion for permanent custody.

      Testimony by the SSA’s and REM representative indicate that the
      parents may now be able to qualify for “around the clock, 24/7
      services” if the child is placed in their home. In other words, the
      parents would have someone in the house with them at all times.
      This program is not guaranteed on an ongoing basis, but is
      substantially more than REM is currently or has ever provided
      to the parents. However, if both parents are working and the
      child is at home REM was unclear as to how that situation would
      be handled. REM does not take responsibility for the child.
      These services would also only be offered to benefit the Mother,
      not the Father.

      Importantly, however, is that REM continues to make it clear that
      its focus is only on the needs of the parents, not a child. It was
      made clear to the Court that REM would not intervene on
      parenting issues or problems and would only take action to seek
      emergency medical attention if the child was in a ‘life or death’
      situation. Unfortunately, that does not help to reliably address
      almost every other instance of improper childcare arising from
      problems like identifying medical conditions, medication dosages,
      untreated medical problems, malnutrition, child safety and an
      endless list of other problems that a child can experience as a
      result of parenting mistakes. REM would also have no legal
      obligation to assist in meeting the health, welfare and safety of the
      child. REM would be subject to a parent’s decisions (or lack
      thereof) regarding child care. There is no reliable evidence that
      this expanded service would overcome the fundamental concerns
      in this case.

(Doc. No. 239 at 9).

      {¶46} In addition to supporting the trial court’s observations of the evidence

above, the record further demonstrates that the dependability of REM services

                                       -23-
Case No. 17-20-06


and/or the parents’ ability to coordinate with REM raised concerns in this case.

Throughout the pendency of the case, the parents had missed appointments with

service providers and visitations with Dn.R., which the parents blamed on REM or

other service providers for failing to provide them with transportation. One such

incident occurred during the trial court proceedings when REM failed to transport

the parents to the permanent custody hearing. The issue was resolved by delaying

the proceedings to allow for Mother’s trial counsel to pick up the parents and bring

them to the hearing. While the incident itself did not bare significant consequences,

it nevertheless amplified the dependability concerns underlying the parents use of

REM to assist them with parenting a young child in their home.

       {¶47} Based on the foregoing, we conclude that the record supports the trial

court’s determination that the Agency proved by clear and convincing evidence that

Dn.R. cannot be placed with either parent within a reasonable time or should not be

placed with his parents under R.C. 2151.414(E)(1) and (2). We also conclude that

the record supports the trial court’s determination that Mother and Father failed

establish by clear and convincing evidence, that notwithstanding the prior

terminations of their parental rights with respect to Dn.R.’s two older siblings, they

can provide a legally secure permanent placement and adequate care for the health,

welfare, and safety of Dn.R.




                                        -24-
Case No. 17-20-06


       {¶48} Accordingly, Mother’s first and second assignments of error are

overruled, and Father’s first assignment of error is overruled.

                       Mother’s Third Assignment of Error
                       Father’s Second Assignment of Error

2. Permanent Custody Test: Second Prong—Best Interest of the Child

       {¶49} “If the trial court determines that any provision enumerated in R.C.

2151.414(B)(1) applies,” it must proceed to the second prong of the test, which

requires the trial court to “determine, by clear and convincing evidence, whether

granting the agency’s permanent custody of the child is in the child’s best interest.”

In re A.F., 3d Dist. Marion No. 9-11-27, 2012-Ohio-1137, ¶ 55; see R.C.

2151.414(B)(1). The best interest determination is based on an analysis of R.C.

2151.414(D).

       {¶50} Under R.C. 2151.414(D)(1), the trial court is required to consider all

relevant factors listed in that subdivision, as well as any other relevant factors. In

re H.M., 3d Dist. Logan Nos. 8-13-11, 8-13-12, 8-13-14, 2014-Ohio-755, ¶ 27. The

factors of R.C. 2151.414(D)(1) include:

       (a) The interaction and interrelationship of the child with the
       child’s parents, siblings, relatives, foster caregivers and out-of-
       home providers, and any other person who may significantly
       affect the child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the
       maturity of the child;


                                        -25-
Case No. 17-20-06


       (c) The custodial history of the child, including whether the
       child has been in the temporary custody of one or more public
       children services agencies or private child placing agencies for
       twelve or more months of a consecutive twenty-two-month period,
       * * *;

       (d) The child’s need for a legally secure permanent placement
       and whether that type of placement can be achieved without a
       grant of permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

R.C. 2151.414(D)(1).

       {¶51} Under this test, the trial court considers the totality of the

circumstances when making its best interest determination and no single factor is

given greater weight than others by the statute. See In re Schaefer, 111 Ohio St.3d

498, 2006-Ohio-5513, ¶ 56 (2006); In re Z.Y., 8th Dist. Cuyahoga No. 86293, 2006-

Ohio-300, ¶ 13.

       {¶52} On appeal, Mother maintains that the trial court failed to give adequate

consideration to the 24-hour in-home support option prior to granting the Agency’s

motion for permanent custody. As discussed in our resolution of Mother’s first

assignment of error, we concur with the trial court’s finding that the evidence failed

to establish the expanded REM service would be reliable and sufficient overcome

the fundamental safety concerns in this case. This notwithstanding, the trial court

further found “that the proposed increase in services by REM only comes at the end

of this case, is speculative in its success, and simply doesn’t provide any assurance

                                        -26-
Case No. 17-20-06


that if the parents consistently continue to fail to meet the child’s basic needs that

REM would [be] of any benefit to the child.” (Doc. No. 239 at 9) (emphasis sic).

       {¶53} Our review of the evidence at the permanent custody hearing supports

the trial court’s concern with speculative success of the proposed increase in REM

services. As such, we do not find the availability of this option to be a sufficient

basis to conclude that the trial court erred in determining that Dn.R.’s need for a

legally secure permanent placement cannot be achieved without a grant of

permanent custody to the agency under R.C. 2151.414(D)(1)(d).

       {¶54} Mother and Father also point to the evidence in the record indicating

that the parents have demonstrated their commitment to being reunited with Dn.R.

by participating in the services provided to them in the case plan as well as the bond

between the parents and Dn.R. that had been cultivated in the 115 visitations over

the period of several months. While the trial court acknowledged this effort and

bond in its judgment granting permanent custody, it noted that Dn.R.’s need for a

legally secure permanent placement was the paramount concern:

       Dn.R. has been in the care of the SCDJFS-CSD all of his young
       life. He is now 1 year old. He is in need of long term stability and
       the Court finds it would be detrimental to Dn.R. to allow this
       situation to continue or to return him to his parents. There is
       simply no indication that further case plan efforts with the [sic]
       either parent would be beneficial to Dn.R. His placement in foster
       care has been a positive effect on his health and overall well-being.

       ***


                                        -27-
Case No. 17-20-06


       Although this Court’s decision finds the evidence overwhelmingly
       in support of SCDJFS-CSD’s motion it should be noted that the
       findings are not a determination by this Court of any malice or
       improper intentions toward Dn.R. on the part of the parents. On
       the contrary, these parents love their child and, despite their
       inabilities and lack of success in achieving the case plan goals, they
       do not want to lose their child. The Court acknowledges how
       disheartening and frustrating this process has been for the
       parents. As a matter of law, however, the Court’s decision cannot
       be based upon what is best for the parents.

(Doc. No. 239 at 10).

       {¶55} The trial court further noted, and the record reflects, that Dn.R. was

well-bonded with his foster parents and that in their home he had overcome many

of his developmental delays and continued to thrive. Brandewie, Dn.R.’s foster

mother, expressed a desire to adopt Dn.R. although she clarified that no such

discussions with the Agency have taken place.

       {¶56} Based on the foregoing, we conclude that the record supports the trial

court’s determination that it is in Dn.R.’s best interest to grant the Agency’s motion

for permanent custody.      Accordingly, Mother’s third assignment of error is

overruled and Father’s second assignment of error is overruled.

       {¶57} For all these reasons, Mother’s and Father’s assignments of error are

overruled and the judgment of the trial court is affirmed.

                                                                Judgment Affirmed

PRESTON and WILLAMOWSKI, J.J., concur.

/jlr

                                        -28-
Case No. 17-20-06




                    -29-